

116 HR 8360 IH: Coronavirus Relief Fund Flexibility Act of 2020
U.S. House of Representatives
2020-09-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8360IN THE HOUSE OF REPRESENTATIVESSeptember 23, 2020Mr. Palmer (for himself, Mr. Bishop of North Carolina, Mr. Tiffany, Mr. Burgess, Mr. Loudermilk, Mr. Hill of Arkansas, Mr. Pence, Mr. Kevin Hern of Oklahoma, Mr. Graves of Louisiana, Mr. Luetkemeyer, Mr. Westerman, Mr. Johnson of South Dakota, Mr. Weber of Texas, Mr. Allen, and Mr. Norman) introduced the following bill; which was referred to the Committee on Oversight and Reform, and in addition to the Committee on Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title VI of the Social Security Act to modify the restrictions on use of Coronavirus Relief Fund amounts, and for other purposes.1.Short titleThis Act may be cited as the Coronavirus Relief Fund Flexibility Act of 2020. 2.Use of Coronavirus Relief Fund amounts(a)Use of fundsSection 601(d) of the Social Security Act (42 U.S.C. 801(d)) is amended to read as follows: (d)Use of funds(1)In generalA State, Tribal government, or unit of local government may not use any funds provided under a payment made under this section for lobbying expenses, pensions, raises or bonuses for government officials, or budget shortfalls that existed prior to the public health emergency with respect to the Coronavirus Disease 2019 (COVID–19).(2)Restriction on fundsIn the case of funds provided under a payment made under this section to a State that is 1 of the 50 States, none of the funds may be obligated except by approval of the legislature of such State.(3)Funds held in trustOf any funds provided under a payment made under this section to a State, Tribal government, or unit of local government that remain unobligated as of the date of the enactment of this subsection, not less than 25 percent shall be held in trust until June 30, 2021..3.Funding flexibility for transportation projects(a)Provision of matching Federal funds(1)In generalIf a State uses any amount of funds provided under a payment made under section 601 of the Social Security Act or any non-Federal funds to carry out activities during the period beginning on the date of enactment of this Act and ending 1 year after such date that are related to a project receiving Federal financial assistance through the Department of Transportation or a project authorized by the Corps of Engineers and carried out by a non-Federal interest, the Secretary of Transportation or the Secretary of the Army, as applicable, shall provide to such State an amount equal to 50 percent of the funds spent on such activities.(2)FundingTo carry out this subsection, there is authorized to be appropriated, and there is appropriated, out of any funds in the Treasury not otherwise appropriated, $25,000,000,000, to remain available until expended.(b)Funds eligible for non-Federal share of certain transportation projectsFunds provided under a payment made under section 601 of the Social Security Act may be used for up to 100 percent of the non-Federal share of any project authorized by the Corps of Engineers and carried out by a non-Federal interest or any project receiving financial assistance under title 23, United States Code, if such funds are used to carry out activities during the period beginning on the date of enactment of this Act and ending on the date that is 1 year after such date of enactment.